DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-23, 25-28 are pending.

Allowable Subject Matter
Claims 8-23, 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art being Chandra et al. US 20140348182 and Mallela et al. US 20190097745.
Chandra discloses a grandmaster node is at the root of the spanning tree, a local clock of the grandmaster node provides a local time that serves as the fabric time for the local clock of each other data processing nodes in the network, the local clock of the grandmaster node can be synchronized to an outside time source, all of the data processing nodes that directly or indirectly subtend from the grandmaster are organized into a master-slave synchronization hierarchy, a parent node acts as the master and each of its child nodes that act as a slave, on each particular data processing node in the network, time synchronization functionality configured that synchronizes the local clock of a particular one of the data processing nodes to that of its parent node in the spanning tree by exchanging timing messages on a periodic basis.  
Mallela discloses synchronization of clocks in devices coupled through a network where devices may exchange packets containing timestamps, which may be the time-of-day at which a packet was sent and/or received by a device according to a clock of that device; the exchange of these timestamped packets facilitates an estimation of the latency of these packets.
Prior art of record does not disclose, in single or in combination, the first and second peer switches exchanging synchronization messages with a network element over an interface that comprises at least a first link between the first peer switch and the network element and at least second link between the second peer switch and the network element, the synchronization messages including timestamped synchronization messages and non-timestamped synchronization messages; the first and second peer switches each forwarding the synchronization messages to the other in response to each peer switch receiving the synchronization messages from the network element; the first and second peer switches coordinating with each other using the forwarded synchronization messages so that only the first peer switch exchanges timestamped synchronization messages with the network element; and the first peer switch running a synchronization session with the network element, including exchanging timestamped synchronization messages with the network element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468